Citation Nr: 1219117	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  An August 2011 letter informed him that his hearing was scheduled for September 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the July 2007 RO decision currently on appeal, service connection was denied for both PTSD and depression.  However, in light of Clemons and the evidence of record which shows that the Veteran has a diagnosis of dysthymic disorder, the issues on the title page have been recharacterized as listed above.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and for hepatitis C are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD that meets DSM-IV criteria.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a June 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the July 2007 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

Concerning the claim for service connection for PTSD, the Board recognizes that the RO did not submit the Veteran's claimed stressor to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  However, the Veteran has not provided a month and year in which his claimed stressor occurred.  In letters sent in June 2006 and December 2006, the RO asked the Veteran to provide a two-month specific date range in which his stressor occurred in order to facilitate stressor verification.  The Veteran has not provided the specific date information.

If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the RO asked the Veteran for the necessary information to facilitate stressor research and the Veteran did not respond with the requested information, the Board finds that the duty to assist has been fulfilled.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
      
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Pursuant to the amended rules of new 38 CFR § 3.304(f)(3)(2011), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran claims that he suffers from PTSD as a result of his active duty service.  Specifically, he claims that while serving aboard the U.S.S. Kansas City, the ship was hit by the U.S.S. Enterprise.  He asserts that as a result of the collision, he was thrown into a winch, and he thought he was going to be thrown overboard.

The Veteran's service personnel records show that he reported to duty on the U.S.S. Kansas City in May 1976 and was assigned to the ship through August 1977.

Service treatment records show that in January 1977, the Veteran underwent psychiatric analysis.  The note reflects that the Veteran felt that everyone around him hated him and was plotting to hurt him.  The examiner recorded that the Veteran had threatened to throw himself over the side of the ship; however, the Veteran also stated that he did not wish to die.  The examiner recorded that the Veteran showed no evidence of anxiety, fear, or depression.  The examiner noted that the Veteran was logical and coherent, and the examiner found no evidence of psychosis or neurosis.  The examiner opined that the Veteran's current problem was a manipulation, and he gave a diagnosis of "no mental disorder."

The Veteran's August 1977 separation examination report reflects that he was psychiatrically normal.  The Veteran indicated on his August 1977 Report of Medical History (RMH) that he did not experience depression, excessive worry, or nervous trouble of any sort.

In March 2006, the Veteran enrolled in a VA inpatient substance abuse program.  During the intake assessment, the Veteran indicated that he had never been treated in a hospital for psychological or emotional problems.  A social worker noted in March 2006 that the Veteran had no medical or psychiatric conditions which he could see interfering with the Veteran's goals.

In April 2006, D.R., L.S.W., wrote that the Veteran had recently been diagnosed with PTSD associated with his active duty by a unit psychologist.

An April 2006 treatment plan completed in connection with the Veteran's substance abuse program reflects that the Veteran had PTSD symptoms.  Later in 2006, the Veteran attended a non-combat PTSD treatment program.  An August 2006 VA treatment note reflects that the Veteran completed a non-combat PTSD treatment program.  The note further indicates that the Veteran had PTSD.

In August 2006, a VA examiner recorded the Veteran's report of being involved in a collision between his ship and the U.S.S. Enterprise while on active duty.  A diagnosis of PTSD was listed.  In an addendum to the treatment note, the VA examiner wrote that upon checking the website for the U.S.S. Kansas City, no accidents were recorded during the period that the Veteran was on active duty.  The examiner stated that there was no mention on the website of a collision with the U.S.S. Enterprise and that one would think that such a serious accident would be recorded.  The examiner further stated that the Veteran had been seen in many VA treatment centers and there had never been a diagnosis of PTSD until the Veteran was admitted to VAMC Martinsburg.  The note indicates that there was no diagnosis of PTSD in the records of VAMC Coatesville, and there was no mention in another treatment provider's notes that the Veteran was diagnosed with PTSD.

In January 2007, the Veteran wrote that while he was aboard the U.S.S. Kansas City, the U.S.S. Enterprise struck the ship and threw the Veteran into a winch.  The Veteran remarked that he had never been so afraid.

Printouts of the Department of the Navy's websites form the U.S.S. Kansas City and the U.S.S. Enterprise submitted in May 2007 are negative for signs of a collision during the time the Veteran was assigned to the ship.

In May 2007, the RO made a Formal Finding that all procedures to obtain the necessary information to verify the Veteran's claimed stressor had been followed, and any further attempts would be futile.

The Veteran underwent VA compensation and pension examination in June 2007.  The examiner reviewed the claims file and specifically commented on the inability of the RO to verify the Veteran's reported stressor.  After interviewing the Veteran and administering a psychological examination, the examiner gave diagnoses of polysubstance dependence, alcohol abuse, heroin dependence, and dysthymic disorder.  The examiner remarked that each of the diagnoses given met the DSM-IV diagnostic criteria.  After noting that the Veteran reported the full symptom picture of PTSD and had been treated in a PTSD program, the examiner opined that a PTSD diagnosis could not be supported because the claimed stressor could not be verified.

As a preliminary matter, the Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy or that his alleged stressor was combat related.  As such, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence his claimed in-service stressors is required.  See Doran, Dizoglio, supra.  The Board additionally notes that recent amendments to the regulations regarding verification of PTSD stressors apply only to claims involving hostile or terrorist activity and thus do not apply here.  38 C.F.R. § 3.304(f)(3).

In considering the aforementioned evidence, the Board finds that the weight of the evidence shows that the Veteran does not have a diagnosis of PTSD that meets the DSM-IV diagnostic criteria.  In this matter, the Board finds that the June 2007 VA examination report outweighs the other evidence of record.  The examiner considered the Veteran's service and post-service treatment.  The examiner remarked on the Veteran's claimed stressor.  The examiner explained that a diagnosis of PTSD was not possible in accordance with DSM-IV criteria, however, diagnoses of polysubstance dependence, alcohol abuse, heroin dependence, and dysthymic disorder was appropriate for the Veteran.  As the June 2007 VA examiner interviewed the Veteran thoroughly, discussed the Veteran's in-service and post-service treatment, and provided a reasonable examination report, the Board finds that the June 2007 VA examination report provides competent, credible, and persuasive evidence that the Veteran does not have a diagnosis of PTSD that meets DSM-IV criteria.  While a diagnosis of PTSD appears in other places throughout the VA treatment records and in statements from the Veteran's social and clinical workers, none of those diagnoses appear to have been made in accordance with the DSM-IV criteria or in conjunction with a review of the other evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

In his statements to various mental health examiners, and to the RO, the Veteran reported having PTSD since his active duty.  While the Veteran may be competent to describe sleeplessness, anger, and an inability to get close to others, he is not competent to diagnose a psychiatric disorder in accordance with DSM-IV criteria.  To whatever extent the Veteran and/or his representative attempt to assert that the Veteran, in fact, suffers from service-related PTSD, the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran meets the diagnostic criteria for a psychiatric disability, specifically, PTSD-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Additionally, the Veteran's single claimed stressor has not been verified.  As reviewed above, information concerning the history of the U.S.S. Kansas City and the U.S.S. Enterprise obtained from the Department of the Navy essentially contradicts the Veteran's assertions as to a collision occurring while he was service on active duty aboard the U.S.S. Kansas City, and in no way corroborates the existence of the Veteran's asserted stressor, as alleged.  The Veteran's present assertions of experiencing fear and nervousness while he was on active duty are contradicted by his own indications on his August 1977 RMH, in which he indicated that he did not experience depression, excessive worry, or nervous trouble of any sort.  Due to this contradiction, the Board finds the Veteran's assertions to not be credible.

The Board further notes that there is no other evidence to support the Veteran's assertion that a collision occurred between the U.S.S. Kansas City and the U.S.S. Enterprise while he was stationed aboard the U.S.S. Kansas City.  While the VA treatment records and letters from the Veteran's social and clinical workers include notations that the Veteran experienced a ship collision, this is merely a reiteration of what the Veteran told these treatment providers.  In any event, as indicated above, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical evidence.  See Moreau,  9 Vet. App. at 396.

Under these circumstances, the Board finds that there is no verified or verifiable stressor to support the claim, and that no further RO action in this regard is warranted.  

As the preponderance of the competent, credible, and persuasive evidence establishes that the Veteran does not have a medical diagnosis of PTSD in accordance with the DSM-IV diagnostic criteria for the disorder, and there is no credible supporting evidence that the claimed in-service stressor occurred is not met, service connection for PTSD cannot be established; hence, the Board need not address the remaining criteria of  38 C.F.R. § 3.304(f).  For all of the foregoing reasons, the Board finds that service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In connection with the Veteran's claim for service connection for an acquired psychiatric disorder, he was afforded a VA compensation and pension examination in June 2007.  Within the examination report, the examiner gave a diagnosis of dysthymic disorder.  However, the examiner offered no opinion regarding the etiology of the dysthymic disorder.  As such, the examination is not deemed to be adequate for the purposes of adjudicating the claim for service connection for an acquired psychiatric disorder, other than PTSD.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Veteran should be afforded another VA examination for an opinion regarding the etiology of his currently diagnosed dysthymic disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's hepatitis C claim, in general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

In this case, the RO sent the Veteran a letter in June 2006 asking him to identify any applicable risk factors for Hepatitis C.  The Veteran did not respond to this letter.  However, VA treatment records document the presence of hepatitis C antibodies, and a VA vocational rehabilitation assessment completed in August 2009 lists a diagnosis of hepatitis C.

The Veterans Claims Assistance Act duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, there is evidence that the Veteran has a diagnosis of hepatitis C.  However, that diagnosis has not been confirmed, and no medical opinion has been given regarding the etiology of the Veteran's hepatitis C in connection with any active duty and risk factors.  Therefore, the Veteran should be afforded a VA examination to confirm the diagnosis of hepatitis C and to analyze its etiology.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matters of service connection for psychiatric disability other than PTSD and hepatitis C that is not currently of record.  The RO's letter should include notice of the type of evidence needed to support the claim. 

2.  If the Veteran responds, the RO should obtain all identified outstanding records of treatment not currently of record, following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO/AMC should contact the Veteran and provide him another opportunity to submit his risk factors for hepatitis C.  The RO/AMC should attempt to verify any claimed risk factors.

4.  After the above development has been completed as best as possible, the Veteran should be afforded a VA examination to confirm the diagnosis of hepatitis C and determine its etiology.  All indicated tests and studies are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is requested to consider all possible risk factors that may be relevant to the Veteran's current hepatitis C infection.

Following a review of the claims folder and an examination of the Veteran, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current hepatitis C disability was caused by risk factors associated with the Veteran's active service.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

5.  The Veteran should be scheduled to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include dysthymic disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder (to include dysthymic disorder) is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

6.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

7.  After completion of the above and any additional development deemed necessary, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


